UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    MONTGOMERY BLAIR SIBLEY,

             Plaintiff,

                  v.                                             Civil Action No. 13-319 (JDB)

    JUDITH N. MACALUSO, et al.,

            Defendants.



                                  MEMORANDUM OPINION

         This case arises out of two unrelated legal matters that plaintiff Montgomery Blair Sibley

brought before the D.C. Superior Court and D.C. Court of Appeals. Dissatisfied with various

aspects of both matters, Sibley sued D.C. Superior Court Judge Judith N. Macaluso (“Judge

Macaluso”), judges on the D.C. Court of Appeals (“Court of Appeals judges”), 1 and “Jane Doe”

– an unidentified D.C. Court of Appeals clerk. Sibley seeks monetary damages and declaratory

relief from both Judge Macaluso and the Court of Appeals judges, and just monetary damages

from “Jane Doe.” Before the Court is defendants’ motion to dismiss for failure to state a claim

and for lack of standing. For the reasons set forth below, the Court will grant the motion to

dismiss.




1
  The Court of Appeals judges include Chief Judge Eric T. Washington; Associate Judges
Stephen H. Glickman, John R. Fisher, Anna Blackburne-Rigsby, Phyllis D. Thompson, Kathryn
A. Oberly, Corinne A. Beckwith, Catharine F. Easterly, and Roy W. McLeese; and Senior
Judges John A. Terry and Inez Smith Reid.
                                                 1
                                          BACKGROUND

         Pro se plaintiff Sibley is a resident of the District of Columbia and a frequent filer of

lawsuits. After initiating separate cases in the D.C. Superior Court and D.C. Court of Appeals,

he filed suit in this Court relating to events that transpired in the two other lawsuits.

   I.       Claims against Judge Macaluso arising from the St. Albans matter

         Sibley filed a civil action against St. Albans School, the Cathedral Church of St. Peter

and St. Paul, and the Protestant Episcopal Cathedral Foundation (the “St. Albans matter”) in

D.C. Superior Court on April 6, 2010. See Am. Compl. [Docket Entry 2] ¶ 8(a) (Mar. 21, 2013).

The St. Albans matter was assigned to Judge Macaluso. See id. Sibley alleges that, on May 8,

2012, he requested in writing that Judge Macaluso produce a copy of her trial calendar. See id. ¶

8(c). Sibley further alleges that he received no response from Judge Macaluso. See id. ¶ 8(d).

At a hearing on the St. Albans matter on June 15, 2012, Sibley again requested – by oral motion

– that Judge Macaluso release a copy of her trial calendar. See id. Judge Macaluso denied the

motion. See id. Sibley claims that Judge Macaluso deprived him of his First Amendment rights

and requests nominal, actual, and punitive damages totaling $1,075,001.00 as well as a

declaratory judgment against Judge Macaluso. See id. ¶¶ 11-13, 15-17.

   II.      Claims against the Court of Appeals judges and “Jane Doe” arising from the
            BOEE matter

         Sibley’s claims against the Court of Appeals judges and “Jane Doe” stem from a suit he

filed against the District of Columbia Board of Elections and Ethics (“the BOEE matter”) on

November 30, 2012. See id. ¶ 9(a). The BOEE matter sought to challenge the ability of

President Obama to continue to hold the office of president. See Defs.’ Mot. to Dismiss (“Defs.’

Mot.”) [Docket Entry 6] at 3 (Apr. 11, 2013). At the same time he filed the BOEE matter, Sibley

filed a motion for expedited briefing, oral argument, and resolution, asserting that “[t]ime is

                                                   2
plainly of the essence: The next President of the United States is due to be sworn into that office

on January 20, 2013 – some short fifty-one (51) days away. The importance of a prompt

resolution of the federal constitutional questions presented by this case cannot be overstated.”

See Am. Compl. ¶ 9(a) (emphasis in original). Sibley alleges that the Court of Appeals judges

failed to address this motion. See id.

       Sibley further contends that, when he called the D.C. Court of Appeals Clerk’s Office on

February 1, 2013, he was told that the court had entered an order on the BOEE matter on January

16, 2013. 2 See id. ¶ 9(b). He subsequently obtained a copy of the purported January 16, 2013

per curiam “order” from BOEE counsel. 3 See id. ¶ 9(c). The “order” – which defendants note

was never actually entered on the docket – professes to rule on Sibley’s “petition for rehearing en

banc.” See Defs.’ Mot. at 4; Ex. 2 to Defs.’ Mot. [Docket Entry 6-2] (Apr. 11, 2013); Ex. B to

Am. Compl. However, Sibley had not filed a petition for a rehearing en banc but rather a

petition for an en banc hearing. See Defs.’ Mot. at 4; Ex. 2 to Defs.’ Mot.

       On February 5, 2013, Sibley filed a verified motion to vacate and for clarification of the

January 16, 2013 “order,” in which he indicated that the court ruled on what was purportedly his

“‘petition for rehearing en banc’ [but] that [he] never filed such a petition for rehearing en banc

nor could he as the only Order entered in this matter was the January 16, 2013[] Order.” See

Am. Compl. ¶ 9(d) (emphasis in original).




2
  The issuing judges named on the January 16, 2013 “order” are Chief Judge Washington and
Associate Judges Glickman, Fisher, Blackburne-Rigsby, Thompson, Oberly, Beckwith, Easterly,
and McLeese.
3
  The government claims that the January 16, 2013 “order” was not mailed to Sibley; Sibley
claims that it was. Compare Defs.’ Mot. at 13, with Pl.’s Opp’n to Defs.’ Mot. to Dismiss
[Docket Entry 9] at 3 [Apr. 22, 2013]. Even assuming the veracity of Sibley’s allegations, as
required at this stage, the “order” was still never entered on the docket.
                                                3
       On February 6, 2013, the court issued a per curiam order 4 on the BOEE matter, denying

Sibely’s petition for a hearing en banc and denying his motion to vacate the January 16, 2013

“order” because “no order was entered.” See Ex. C to Am. Compl. Then, on March 13, 2013,

the court granted the BOEE’s motion to dismiss in a per curiam order, 5 noting that “[a]ny issues

raised in the petition for review are now moot as the Electoral College previously met and

President Obama received a majority of the votes.” See Ex. D to Am. Compl.

       Sibley alleges that the actions of Court of Appeals judges “raise a reasonable suspicion[]

of malfeasance and corruption” and infringed various of his constitutional rights; he requests

nominal, actual, and punitive damages – jointly and severally – totaling $1,075,001.00, as well as

a declaratory judgment against the Court of Appeals judges. See Am. Compl. ¶¶ 22(b), 28-29

(internal quotation marks omitted). He additionally contends that the “January 16, 2013[] Order

and the February 6, 2013[] Order are internally inconsistent” and that “a felony has been

committed in violation of 18 U.S.C. § 2071 and/or 28 U.S.C. § 951.” See id. ¶ 20. “[T]he only

acceptable remedy,” he insists, “is for the Court of Appeals Defendants to be publicly polled as

to which is a true order of that Court.” See id. ¶ 22(b). Sibley also seeks nominal, actual, and

punitive damages totaling $1,075,001.00 from “Jane Doe” for “issuing a forged District of

Columbia Court Order” which Sibley alleges violated his First Amendment rights. See id. ¶¶ 24-

26.




4
  The February 6, 2013 per curiam order was issued by Chief Judge Washington and Associate
Judges Glickman, Fisher, Blackburne-Rigsby, Thompson, Oberly, Beckwith, Easterly, and
McLeese.
5
  The March 13, 2013 per curiam order was issued by Associate Judge Thompson and Senior
Judges Terry and Reid.
                                                4
                                    STANDARD OF REVIEW

       “[I]n passing on a motion to dismiss, whether on the ground of lack of jurisdiction over

the subject matter or for failure to state a cause of action, the allegations of the complaint should

be construed favorably to the pleader.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); see also

Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164

(1993). Therefore, the factual allegations must be presumed true, and plaintiffs must be given

every favorable inference that may be drawn from the allegations of fact. See Scheuer, 416 U.S.

at 236; Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000). However, the

Court need not accept as true “a legal conclusion couched as a factual allegation,” nor inferences

that are unsupported by the facts set out in the complaint. Trudeau v. FTC, 456 F.3d 178, 193

(D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)) (internal quotation marks

omitted).

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “‘a short and

plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although “detailed

factual allegations” are not necessary, to provide the “grounds” of “entitle[ment] to relief,”

plaintiffs must furnish “more than labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Twombly, 550 U.S. at 555-56 (internal quotation marks omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678




                                                  5
(2009) (quoting Twombly, 550 U.S. at 570); accord Atherton v. D.C. Office of the Mayor, 567
F.3d 672, 681 (D.C. Cir. 2009).

        Under Rule 12(b)(1), the party seeking to invoke the jurisdiction of a federal court –

Sibley here – bears the burden of establishing that the court has jurisdiction. See US Ecology,

Inc. v. U.S. Dep’t of the Interior, 231 F.3d 20, 24 (D.C. Cir. 2000); see also Grand Lodge of the

Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001) (a court has an

“affirmative obligation to ensure that it is acting within the scope of its jurisdictional authority”).

“‘[P]laintiff’s factual allegations in the complaint . . . will bear closer scrutiny in resolving a

12(b)(1) motion’ than in resolving a 12(b)(6) motion for failure to state a claim.” Grand Lodge,
185 F. Supp. 2d at 13-14 (omission in original) (quoting 5A Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1350 (2d ed. 1987)).            Additionally, a court may

consider material other than the allegations of the complaint in determining whether it has

jurisdiction to hear the case, as long as it still accepts the factual allegations in the complaint as

true. See Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005); EEOC v.

St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 n.3 (D.C. Cir. 1997); Herbert v. Nat’l Acad.

of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992).

                                           DISCUSSION

   I.      Absolute judicial immunity bars claims for damages against all judicial
           defendants.

        “Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial jurisdiction . . . .”

Pierson v. Ray, 386 U.S. 547, 553-54 (1967). Stated differently, “[j]udges enjoy absolute

judicial immunity from suits for money damages for all actions taken in the judge’s judicial

capacity, unless these actions are taken in the complete absence of all jurisdiction.” Sindram v.


                                                  6
Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess of his

authority . . . .” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Immunity likewise extends to

court clerks who perform “tasks that are an integral part of the judicial process.” See Sindram,
986 F.2d at 1460.

       Defendants argue that Sibley has failed to state a claim against them because absolute

judicial immunity prohibits any claim for damages against Judge Macaluso, the Court of Appeals

judges, and “Jane Doe.” The Court agrees. All of Sibley’s allegations against these defendants

stem from actions taken in their judicial capacities or in the course of performing tasks integral to

the judicial process and are thus entitled to absolute judicial immunity. It cannot be maintained

that Judge Macaluso or any of the Court of Appeals judges acted in “clear absence of all

jurisdiction.” See Stump, 435 U.S. at 357 (internal quotation marks omitted). To the contrary,

they were all acting in their official capacities while presiding over matters of litigation in which

Sibley was plaintiff.

       As Sibley has done in prior cases unsuccessfully brought against various judicial officers

in this Court, he “asserts without support that the actions of the judicial defendants are not

entitled to judicial immunity.” See Sibley v. U.S. Supreme Court, 786 F. Supp. 2d 338, 343

(D.D.C. 2011). But once again, “[Sibley] is incorrect, and all judicial defendants are in fact

entitled to judicial immunity.” See id.; see also Sibley v. Alito, 2009 No. 08-1797, WL 1649491,

at *1 (D.D.C. June 11, 2009) (“The issue he sought leave of this Court to appeal . . . whether

claims against Justices and officers of the Supreme Court for official acts are barred by judicial

immunity – is not only well settled, but it has been decided against Mr. Sibley in a nearly

identical case he filed previously in this jurisdiction.” (emphasis in original) (citation omitted));



                                                 7
Sibley v. Breyer, 456 F. Supp. 2d 43, 45 (D.D.C. 2006) (“[T]he doctrine of absolute judicial

immunity represents an absolute bar to Mr. Sibley’s claims . . . .”). By seeking to “protect[]

judicial independence by insulating judges from vexatious actions prosecuted by disgruntled

litigants,” the judicial immunity doctrine serves to quash precisely the sort of unmeritorious

claims that, once again, Sibley advances. See Forrester v. White, 484 U.S. 219, 225 (1988).

           A. Judge Macaluso

       Sibley alleges that Judge Macaluso’s denial of his motion to release her trial calendar

violated his “First Amendment presumptive right of access to court proceeding” and “constitutes

irreparable harm.” See Am. Compl. ¶ 15. Yet the action about which Sibley complains – ruling

on a motion – is plainly within Judge Macaluso’s judicial capacity and thus protected by absolute

immunity. See Sindram, 986 F.2d at 1460; see also U.S. Supreme Court, 786 F. Supp. 2d at 344.

       In his opposition, Sibley attempts to overcome judicial immunity by characterizing Judge

Macaluso’s denial of his request to release her trial calendar as a “ministerial,” non-judicial act to

which immunity does not attach. See Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“Opp’n”) [Docket

Entry 9] at 5 [Apr. 22, 2013]. But a presiding judge ruling on a motion at a hearing in open court

– as Judge Macaluso was doing – is unambiguously a judicial act. Sibley is correct that absolute

judicial immunity does not extend to some “acts that simply happen to have been done by

judges,” but his effort to portray Judge Macaluso’s actions as “ministerial” is futile.           See

Forrester, 484 U.S. at 227. It is without question that ruling on a motion falls within the scope of

judicial immunity. See Wagner v. Ellis, 1997 No. 96-5248, WL 255259 at *1 (D.C. Cir. Apr. 14,

1997) (per curiam) (citing Stump, 435 U.S. at 356-59).




                                                  8
       Sibley includes in his opposition to the current motion an additional allegation 6 that

Judge Macaluso “delayed discovery.” See Opp’n at 2. This alleged conduct is also protected by

absolute judicial immunity because the timing of her handling of the case is within Judge

Macaluso’s judicial capacity and discretion. See U.S. Supreme Court, 786 F. Supp. 2d at 344.

Sibley’s claim that Judge Macaluso willfully and unnecessarily delayed discovery is of no avail

because “judicial immunity is not overcome by allegations of bad faith or malice.” See Mireles

v. Waco, 502 U.S. 9, 11 (1991) (per curiam).

       Sibley appears to seek damages against Judge Macaluso in her individual capacity, but he

has not identified any act taken by Judge Macaluso outside of her judicial capacity. See Am.

Compl. ¶ 5. Hence, Sibley’s allegations fail to state a claim because Judge Macaluso acted

within her official capacity and is entitled to absolute judicial immunity.

           B. Court of Appeals Judges

       Sibley also seeks damages from the Court of Appeals judges for “refusing to timely

address [his] claims,” which he contends “had and continue to have an unlawful chilling effect

on [his] rights to Petition and Access Court and is a Systematic Denial of Access to an Impartial

Court, secured to [him] by the First, Fifth, Ninth and Tenth Amendments to the United States

Constitution and D.C. Code § 11-1001.11(b)(1).” See Am. Compl. ¶ 28. Absolute judicial

immunity bars these claims as well because they originate from actions that fall squarely within

the Court of Appeals judges’ judicial capacities: deciding when to rule on pending motions,

ruling on pending motions, and dismissing a case. See Wagner, 1997 WL 255259, at *1;

Sindram, 986 F.2d at 1460; U.S. Supreme Court, 786 F. Supp. 2d at 344.

6
  Sibley appears to make a motion for leave to further amend his amended complaint to
incorporate additional factual allegations that he includes in a declaration submitted with his
opposition. See Opp’n at 1 n.1. Pursuant to Federal Rule of Civil Procedure 15(a), the Court
will consider the additional allegations.
                                                 9
       With respect to the Court of Appeals judges, Sibley asserts that immunity does not apply

because their purported “failure to act” is “outside the scope of the jurisdiction of the Court of

Appeals Defendants.” See Opp’n at 6 (emphasis in original). But determining when to rule on

pending claims and motions is certainly within the jurisdiction of the Court of Appeals judges.

See U.S. Supreme Court, 786 F. Supp. 2d at 344; see also Mireles, 502 U.S. at 13 (for immunity

analysis, “the relevant inquiry is the nature and function of the act, not the act itself” (internal

quotation marks omitted)). Moreover, Sibley’s argument that the Court of Appeals judges

“intentionally mooted” his case ignores that “[t]he purity of [judges’] motives cannot . . . be the

subject of judicial inquiry.” Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 347 (1871). Because

“immunity applies even when the judge is accused of acting maliciously and corruptly,” Sibley’s

“intentional mooting” argument is, at best, irrelevant. See Pierson, 386 U.S. at 554.

       Like his claim against Judge Macaluso, Sibley seeks damages against the Court of

Appeals judges in their individual capacities, but he only complains of actions taken within their

official judicial capacities. See Am. Compl. ¶ 6. Thus, Sibley’s allegations fail to state a claim

because the Court of Appeals judges acted within their judicial capacities and are entitled to

absolute judicial immunity.

           C. “Jane Doe”

       “[C]lerks, like judges, are immune from damage suits for performance of tasks that are an

integral part of the judicial process.” Sindram, 986 F.2d at 1460; see also Hilska v. Suter, 308

Fed. App’x 451, 452 (D.C. Cir. 2009) (per curiam) (“[C]lerks enjoy absolute immunity from

damages for performance of tasks that are an integral part of the judicial process . . . .”). Sibley’s

claim against “Jane Doe” arises from her actions as a clerk for the D.C. Court of Appeals. He

seeks damages from Doe for “issuing a forged District of Columbia Court Order” which he



                                                 10
claims “had and continue[s] to have an unlawful chilling effect on [his] rights to Petition and

Access secured to [him] by the First Amendment.” See Am. Compl. ¶ 24.

          Putting aside Sibley’s accusation that the “order” was “forged,” 7 preparing, entering, and

issuing orders are tasks that are “integral part[s] of the judicial process” and entitled to absolute

judicial immunity. See Sindram, 986 F.2d at 1460. Sibley’s claim against Doe accordingly fails.

Moreover, given that the docket for the BOEE matter reflects that the January 16, 2013 “order”

was never entered, the February 6, 2013 order was correct in noting that “no order was entered

on January 16, 2013.” See Ex. C to Am. Compl.

          Sibley has sued Doe “solely in her individual capacity,” but has not identified any acts

taken by Doe outside the performance of tasks within the judicial process. See Am. Compl. ¶ 7.

Hence, Sibley’s allegations fail to state a claim because Doe acted within her capacity as a court

clerk and is entitled to absolute immunity.

    II.      Sibley lacks standing to pursue a declaratory judgment.

          Although judicial immunity prohibits all claims for money damages, judicial actors still

may be subject to suit for declaratory relief. See Forrester, 484 U.S. at 228-29. The party

claiming the right to a declaratory judgment – Sibley here – must nonetheless establish that he

has the “irreducible constitutional minimum of standing” required by Article III of the U.S.

Constitution. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Specifically,

Sibley must allege (1) an “injury in fact” which is “(a) concrete and particularized, and (b) actual

or imminent, not conjectural or hypothetical”; (2) “a causal connection between the injury and

the conduct complained of”; and (3) a likelihood “that the injury will be redressed by a favorable

7
  The only inaccuracy in the January 16, 2013 “order” appears to be a minor typographical error
as Sibley had petitioned for a hearing en banc rather than the rehearing en banc referred to in the
“order.” There is no information in the record that supports Sibley’s conclusion that because the
January 16, 2013 “order” contained this typographical error, it was therefore a “forgery.”
                                                  11
decision.” See id. at 560-61 (citations and internal quotation marks omitted); see also Newdow

v. Roberts, 603 F.3d 1002, 1009-13 (D.C. Cir. 2010) (applying the Lujan framework for standing

analysis when examining a claim for a declaratory judgment against the Chief Justice and

others).

       Because Sibley has suffered no injury in fact as a result of the actions of Judge Macaluso

and the Court of Appeals judges, he lacks the requisite standing to pursue declaratory relief

against them.   Even if Sibley had proper standing, moreover, the Court would still, in its

discretion, decline to grant declaratory relief. See 28 U.S.C. § 2201(a) (authority of a court to

grant a declaratory judgment is permissive, not mandatory). “Simply stated, neither the public

interest, nor the interests in practical judicial administration, would be served by a federal court

reviewing the decisions of our local judicial officers who are acting pursuant to their judicial

authority.” Hoai v. Superior Court, 539 F. Supp. 2d 432, 435 (D.D.C. 2008), aff’d, 344 Fed.

App’x 620 (D.C. Cir. 2009) (per curiam).

           A. Judge Macaluso

       Sibley seeks a declaratory judgment finding that Judge Macaluso’s denial of his request

to release her trial calendar amounted to a First Amendment violation. 8 But Sibley has not

alleged an injury for standing purposes because no “invasion of [any] legally protected interest”

has occurred, let alone an invasion which is “concrete and particularized” and “actual or

imminent.” See Lujan, 504 U.S. at 560 (internal quotation marks omitted). Sibley cites no

authority for the peculiar proposition that he has a right to a judge’s personal trial calendar

flowing from the First Amendment. While he points to cases involving a First Amendment right

8
 Sibley also asks this Court, among other things, to retain jurisdiction of his claim against Judge
Macaluso, “enforce this declaratory degree [sic] if subsequently violated by Defendant
Macaluso,” and award “reasonable costs, disbursements and attorney fees.” See Am. Compl. ¶
13.
                                                12
to certain court proceedings, a fair reading of these cases demonstrates that “[i]t is uncontested

. . . that the right to inspect and copy judicial records is not absolute.” See Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 598 (1978). Moreover, the qualified right to inspect certain court

proceedings derives from a broader “general right to inspect and copy public records and

documents,” which would not include a judge’s personal trial calendar. See id. at 597 (emphasis

added) (footnote omitted). None of the cases that Sibley cites specifically address a judge’s trial

calendar, but instead refer to documents and proceedings that – unlike a personal trial calendar –

are part of the official judicial record. 9 Sibley also refers to several cases where he believes the

plaintiffs did not suffer an injury in fact. See Opp’n at 11. But, as defendants correctly point

out, “[n]one of these cases have any bearing on the issue of constitutional standing for

declaratory relief.” 10 See Defs.’ Reply to Opp’n [Docket Entry 10] at 1 n.2 (Apr. 29, 2013).

       Sibley also fails to demonstrate how the denial of his request to access Judge Macaluso’s

trial calendar illustrates that he “is suffering an ongoing injury or faces an immediate threat of

injury.” See Dearth v. Holder, 641 F.3d 499, 501 (D.C. Cir. 2011). “In a case of this sort, where

the plantiff[] seek[s] declaratory . . . relief, past injuries alone are insufficient to establish

standing.” Id. Thus, even if Sibley had a recognized right to Judge Macaluso’s trial calendar –



9
   See Press-Enter. Co. v. Superior Court, 478 U.S. 1, 10-13 (1986) (First Amendment right of
access applies to transcripts of preliminary hearing in a state criminal proceeding); Globe
Newspaper Co. v. Superior Court, 457 U.S. 596, 610-11 (1982) (a state highest court’s
interpretation of a state statute to exclude the press and general public from testimony of victims
under the age of eighteen at trials for certain sexual offenses violates the First Amendment);
Mokhiber v. Davis, 537 A.2d 1100, 1109, 1111 (D.C. 1988) (per curiam) (presumptive right of
public access applies to motions filed with the court concerning discovery, evidence submitted
with such motions, and the court’s depositions; presumptive right of public access does not apply
to depositions, interrogations, or the documents obtained in discovery that are neither submitted
as evidence at trial nor filed in connection with motions).
10
   Sibley cites Mokhiber, 537 A.2d at 1104, Globe Newspaper Co., 457 U.S. at 605, and Gannett
Co. v. DePasquale, 443 U.S. 368, 386 n.15 (1979). None of the plantiffs in these cases sought a
declaratory judgment.
                                                 13
the denial of which constituted an injury – that injury in and of itself is inadequate to confer

standing for a declaratory judgment because Sibley has not shown how that injury is ongoing or

how he is under an immediate threat of a likely future injury. Indeed, the St. Albans matter over

which Judge Macaluso presided appears to be resolved except for an issue regarding attorneys’

fees. 11 See Ex. 1 to Defs.’ Mot. [Docket Entry 6-1] at 1 (Apr. 11, 2013).

       To the extent Sibley accuses Judge Macaluso of intentionally delaying the St. Albans

matter and argues that this delay gives rise to an injury in fact, he does not plead any facts in

support of that claim. He admits as much because his only hope for proof of that claim is Judge

Macaluso’s personal trial calendar, to which he has no right. See Opp’n at 12. But even

accepting his accusation as true and further assuming arguendo that a delay could possibly

constitute an injury, Sibley still lacks standing because this hypothetical injury is neither ongoing

nor presents an immediate threat. See Dearth, 641 F.3d at 501.

           B. Court of Appeals Judges

       Sibley also fails to establish an injury conferring standing with respect to his claim for

declaratory relief against the Court of Appeals judges. According to Sibley, the undocketed

January 16, 2013 “order” referring to a rehearing en banc on the BOEE matter and the February

6, 2013 order referring to a hearing en banc on the same matter are “internally inconsistent,”

11
   Moreover, by requesting a declaratory judgment finding that Sibley is entitled to Judge
Macaluso’s trial calendar, Sibley essentially asks this Court to review Judge Macaluso’s ruling
on his motion in D.C. Superior Court. This request runs afoul of the well-established Rooker-
Feldman doctrine, which holds that “federal district courts lack jurisdiction to review judicial
decisions by state and District of Columbia courts.” Richardson v. District of Columbia Ct. of
Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing District of Columbia v. Feldman, 460 U.S.
462, 476 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923)). To the extent
Sibley seeks review of Judge Macaluso’s ruling, his proper avenues are the D.C. Court of
Appeals and, ultimately, the U.S. Supreme Court. This Court, however, is without jurisdiction to
review Judge Macaluso’s decision, and this absence of jurisdiction serves as an additional,
sufficient basis for dismissing Sibley’s claim for declaratory relief against Judge Macaluso.


                                                 14
which gives him “reasonable suspicions of malfeasance and corruption.” See Am. Compl. ¶¶ 20,

21 (internal quotation marks omitted). But nowhere does Sibley even attempt to explain how he

suffered an injury as a result of obtaining an undocketed order that contained a minor

typographical error, which was subsequently corrected in a docketed order. He pleads no facts to

demonstrate that the error in any way affected his procedural or substantive rights or the ultimate

dismissal of his case. Though Sibley has other pending litigation before the District of Columbia

Court of Appeals and laments that, as a result of the allegedly inconsistent orders, his “faith has

now been shattered that any order . . . accurately reports the decision of that Court,” he does no

more than speculate that he will again be subject to future discrepancies. See Opp’n at 12

(emphasis in original); Fair Emp’t Council of Greater Washington, Inc. v. BMC Mktg. Corp., 28
F.3d 1268, 1272-74 (D.C. Cir. 1994) (Plaintiffs lacked standing to pursue injunctive and

declaratory relief because they “have said nothing to indicate that future violation of their rights

is even remotely probable.”).     As such, this speculation fails to show that “the threat of

repetition” is “sufficiently real and immediate . . . to meet Article III’s injury requirement.” See

Haase v. Sessions, 835 F.2d 902, 911 (D.C. Cir. 1987) (citation and internal quotation marks

omitted). Sibley essentially concedes this issue when he asks this Court to “[r]etain jurisdiction

of this matter to enforce this declaratory degree [sic] if subsequently violated by Court of

Appeals Defendants.” See Am. Compl. ¶ 22(c). 12

       Lastly, even if Sibley could establish an injury for standing purposes, that injury would

not be redressed by the order from this Court that he seeks. See Univ. Med. Ctr. of S. Nev. v.

Shalala, 173 F.3d 438, 442 (D.C. Cir. 1999) (“Redressability must be satisfied now to establish

jurisdiction.” (emphasis in original)). Indeed, the February 6, 2013 order corrected the trivial

12
   Like his claim for declaratory relief against Judge Macaluso, Sibley also seeks, among other
things, “reasonable costs, disbursements, and attorney fees.” See Am. Compl. ¶ 22(d).
                                                15
mistake in the January 16, 2013 “order,” and noted that “no order was entered on January 16,

2013.” See Ex. C to Am. Compl. Further, the BOEE matter has been dismissed.

       In short, Sibley cannot establish that he suffered an injury due to the actions of Judge

Macaluso or the Court of Appeals judges. He has no standing to pursue declaratory relief, and

his claims for such relief will be dismissed.

                                         CONCLUSION

       For these reasons, defendants’ motion to dismiss will be granted. A separate order will

be issued on this date.



                                                            /s/
                                                     JOHN D. BATES
                                                United States District Judge

Dated: July 26, 2013




                                                16